Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Information Disclosure Statement
For clarity, the information disclosure statement filed 11/30/2021 is a copy of the IDS filed on 10-01-2019 and contains the same date errors for “Foreign Patent Documents” documents AU and AV. 
The information disclosure statement filed 11/30/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation and explanation of relevance was not provided for “Other References” document AY (Office Action issued April 24, 2019 in Chinese Patent Application No. 20171093658.9). Consequentially, the document has not been considered. 


Response to Arguments
	This Office Action is in response to the Applicant’s Amendments and Arguments filed on 08 February, 2022. This Action is made FINAL.
	Claims 2-3 and 14-15 are cancelled.
	Claims 1, 4-13, and 16-20 are pending for examination.  
	Applicant’s arguments with respect to the rejection of claims 1, 4-13, and 16-20 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendments, therefore the rejections are now withdrawn. However, a new ground of rejection under 35 U.S.C. §112(b) has been introduced through the amendments, outlined below. 
	Applicant’s arguments with respect to the rejection of claims 1, 4-13, and 16-20 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new ground of rejection necessitated by applicant’s amendment, outlined below.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5, similar to claim 17, recites “...a second user action, occurring after the first user action,”. There is no support provided in the specification, drawings, or remarks filed on 02/08/2022 that supports the amended claim limitation of a second user action, occurring after a first user action. 
¶[0011] recites “According to an aspect, the first control behavior information includes a first time point when the brake pedal is pressed and a second time point when the accelerator pedal is pressed. The first control behavior information is determined to be the predetermined type of control behavior information in a case that a difference between the first time point and the second time point is less than a fifth threshold”. Absent is any support stating the second time point is after the first time point, as claimed in dependent claims 5 and 17. 
Further, the specification states in ¶[0058]: “...in the second case described above, when the brake pedal and the accelerator pedal are pressed at the same time, the first sensing component detects the first pressure value and/or the first distance value and transmits the first pressure value and/or the first distance value to the vehicle control device; the second sensing component detects the second pressure value and/or the second distance value and transmits the second pressure value and/or the second distance value to the vehicle control device... When a difference between the first time point at which information is generated as the driver presses the brake pedal and the second time point at which information is generated as the driver presses the accelerator pedal is less than the fifth threshold, the driver performs improper control of pressing the brake pedal and the accelerator pedal at the same time under stress reaction”.
Additionally, the specification explicitly states for other embodiments when the order of times is essential. For example, in a different embodiment shown in FIG. 4 the second time period T2 is explicitly stated as being after the first time period T1 in ¶[0072]: “Therefore, in an optional embodiment, the determining of whether the information generated when the driver presses the brake pedal is the stress control behavior information may be implemented by determining whether a variation amplitude of the first pressure value in a first time period is greater than a variation amplitude in a second time period, where the second time period is after the first time period”. Other embodiments described the same order of times when the order is essential to the process, however in the embodiment claimed in claims 5 and 17, absent is any such description of an order of the time points. 
Finally, with reference to FIG. 3, ¶[0069] states “...If the first control behavior information includes information generated by pressing the brake pedal and information generated by pressing the accelerator pedal, step 302a may be performed first, and then step 302b is performed; or step 302b is performed first, and then step 302a is performed....”. This process, however, does not reflect the claimed embodiment recited in claims 5 and 17 that include a first time point and a second time point. Rather, step 302a and 302b (described in ¶[0078]-¶[0089]) described other embodiments that do not use a first time point and a second time point. 
Therefore the amended limitations in claims 5 and 17 of a second user action, occurring after a first user action lacks sufficient support from the specification and constitutes new matter. 

...a second user action, occurring after the first user action,”. There is no support provided in the specification, drawings, or remarks filed on 02/08/2022 that supports the amended claim limitation of a second user action, occurring after a first user action. 
¶[0012] recites “According to an aspect, the first control behavior information includes a second time point when the accelerator pedal is pressed and a third time point when the steering wheel is turned. The first control behavior information is determined to be the predetermined type of control behavior information in a case that a difference between the second time point and the third time point is greater than a sixth threshold”. Absent is any support stating the second time point is after the first time point, as claimed in dependent claims 6 and 18. 
Further, the specification states in ¶[0060]: “...If a difference between the first time point when the first pressure value and/or the first distance value are/is generated and a third time point when the torsion value and/or the angle value are/is generated is greater than a sixth threshold, it is determined that the first control behavior information is the stress behavior information. The first control behavior information includes the first pressure value and/or the first distance value, and the torsion value and/or the angle value. The sixth threshold is a large time period value obtained through experiment and calculation simulation. When a difference between the first time point at which information is generated as the driver presses the accelerator pedal and the third time point at which information is generated as the driver turns the steering wheel is greater than the sixth threshold, the driver performs incorrect control of pressing the accelerator pedal alone under stress reaction”.
Additionally, the specification explicitly states for other embodiments when the order of times is essential. For example, in a different embodiment shown in FIG. 4 the second time period T2 is explicitly stated as being after the first time period T1 in ¶[0072]: “Therefore, in an optional embodiment, the determining of whether the information generated when the driver presses the brake pedal is the stress control behavior information may be implemented by determining whether a variation amplitude of the first pressure value in a first time period is greater than a variation amplitude in a second time period, where the second time period is after the first time period”. Other embodiments described the same order of times when the order is essential to the process, however in the embodiment claimed in claims 6 and 18, absent is any such description of an order of the time points. 
Finally, with reference to FIG. 3, ¶[0069] states “...If the first control behavior information includes information generated by pressing the accelerator pedal and 14Oblon Ref.: 524368USinformation generated by turning the steering wheel, step 302b is performed first, and then step 302c is performed; or step 302c is performed first, and then step 302b is performed”. This process, however, does not reflect the claimed embodiment recited in claims 6 and 18 that include a first time point and a second time point. Rather, step 302b and 302c (described in ¶[0084]-¶[0095]) described other embodiments that do not use a first time point and a second time point. 
Therefore the amended limitations in claims 6 and 18 of a second user action, occurring after a first user action lacks sufficient support from the specification and constitutes new matter. 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 8, 9, 17, 18, 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the braking time point and the acceleration time point is less than a difference threshold” renders the claim indefinite because it is unclear whether this condition is in addition to or an alternative to the limitations recited in the independent claim of “determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”. That is, it is unclear if both the limitation of the independent claim and the limitation of claim 5 must be met in order to determine the first control behavior information is the predetermined type of control behavior information. 
Dependent claim 17 recites limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 
For the purposes of examination, the examiner will take “and the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the braking time point and the acceleration time point is less than a difference threshold” as —and the determining further includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the braking time point and the acceleration time point is less than a difference threshold as an alternative to determining when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold—, based on at least FIG. 2, ¶[0011], ¶[0044], ¶[0052], and ¶[0058]-¶[0059] of the specification.

and the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the acceleration time point and the steering time point is greater than a difference threshold” renders the claim indefinite because it is unclear whether this condition is in addition to or an alternative to the limitations recited in the independent claim of “determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”. That is, it is unclear if both the limitation of the independent claim and the limitation of claim 6 must be met in order to determine the first control behavior information is the predetermined type of control behavior information. 
Dependent claim 18 recites limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 
For the purposes of examination, the examiner will take “and the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the acceleration time point and the steering time point is greater than a difference threshold” as — and the determining further includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the acceleration time point and the steering time point is greater than a difference threshold as an alternative to determining when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold—, based on at least FIG. 2, ¶[0012], ¶[0044], ¶[0053], and ¶[0060]-¶[0061] of the specification.

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes the brake pressure value when the first user action is pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period is greater than a variation amplitude of the brake pressure value in a second time period, wherein the second time period is after the first time period; and the first control behavior information includes a first distance value when the first action is pressing the brake pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period” renders the claim indefinite because it is unclear whether this condition is in addition to or an alternative to the limitations recited in the independent claim of “determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”. That is, it is unclear if both the limitation of the independent claim and the limitation of claim 7 must be met in order to determine the first control behavior information is the predetermined type of control behavior information. 
Dependent claim 19 recites limitations similar to those of claim 7 and is therefore rejected on the same basis, as outlined above. 
For the purposes of examination, the examiner will take “the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes the brake pressure value when the first user action is pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period is greater than a variation amplitude of the brake pressure value in a second time period, wherein the second time period is after the first time period; and the first control behavior information includes a first distance value when the first action is pressing the brake pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period” as — the determining further includes, as an alternative to determining when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold, determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes the brake pressure value when the first user action is pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period is greater than a variation amplitude of the brake pressure value in a second time period, wherein the second time period is after the first time period; and the first control behavior information includes a first distance value when the first action is pressing the brake pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period—, based on at least FIG. 3, ¶[0013], ¶[0065], ¶[0078], ¶[0080], ¶[0081], and ¶[0083] of the specification.

Regarding claim 8, the limitation of “the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of 4Application No. 16/589,204 Reply to Office Action of December 8, 2021 the first control behavior information includes the accelerator pressure value when the first action is pressing the accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period is greater than a variation amplitude of the accelerator pressure value in a second time period, wherein the second time period is after the first time period; and the first control behavior information includes a first distance value when the first action is pressing the accelerator pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period” renders the claim indefinite because it in addition to or an alternative to the limitations recited in the independent claim of “determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”. That is, it is unclear if both the limitation of the independent claim and the limitation of claim 8 must be met in order to determine the first control behavior information is the predetermined type of control behavior information. 
For the purposes of examination, the examiner will take “the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of 4Application No. 16/589,204 Reply to Office Action of December 8, 2021 the first control behavior information includes the accelerator pressure value when the first action is pressing the accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period is greater than a variation amplitude of the accelerator pressure value in a second time period, wherein the second time period is after the first time period; and the first control behavior information includes a first distance value when the first action is pressing the accelerator pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period” as — the determining further includes, as an alternative to determining when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold, determining that the first control behavior information is the predetermined type of control behavior information when at least one of   the first control behavior information includes the accelerator pressure value when the first action is pressing the accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period is greater than a variation amplitude of the accelerator pressure value in a second time period, 

Regarding claim 9, the limitation of “the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes a torsion value when the first user action is turning the steering wheel and a variation amplitude of the torsion value in a first time period is greater than a variation amplitude of the torsion value in a second time period, wherein  the second time period is after the first time period; and the first control behavior information includes an angle value when the first action is turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude of the angle value in the second time period” renders the claim indefinite because it is unclear whether this condition is in addition to or an alternative to the limitations recited in the independent claim of “determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”. That is, it is unclear if both the limitation of the independent claim and the limitation of claim 9 must be met in order to determine the first control behavior information is the predetermined type of control behavior information. 
For the purposes of examination, the examiner will take “the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes a torsion value when the first user action is turning the steering wheel and a variation amplitude of the torsion value in a first time period is greater than a variation amplitude of the torsion value in a second time period, wherein  the second time period is after the first time period; and the first control behavior information includes an angle value when the first action is turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude of the angle value in the second time period” as — the determining further includes, as an alternative to determining when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold, determining that the first control behavior information is the predetermined type of control behavior information when at least one of the first control behavior information includes a torsion value when the first user action is turning the steering wheel and a variation amplitude of the torsion value in a first time period is greater than a variation amplitude of the torsion value in a second time period, wherein  the second time period is after the first time period; and the first control behavior information includes an angle value when the first action is turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude of the angle value in the second time period—, based on at least FIG. 3, ¶[0015], ¶[0065], ¶[0090], ¶[0092], ¶[0093], and ¶[0095] of the specification.

	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

	Claims 1, 4, 10, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer (PGPub No US 2017/0227959 A1) in view of Park (PGPub No US 2016/0334788 A1), henceforth known as Lauffer and Park, respectively.
	Lauffer was first cited in a previous Office Action. 
	Regarding claim 1, Lauffer teaches:
A vehicle control method, comprising: 
(Lauffer, FIG. 1;
FIG. 1 illustrates an example system 100 for determining one or more vehicle operation 101 states, and for operating the vehicle 101…”)

obtaining, by processing circuitry of a vehicle, first control behavior information via a vehicle- mounted sensor system while the vehicle is in an autonomous control mode, the first control behavior information being generated from sensor data that is detected by the vehicle-mounted sensor system based on a first user action performed on the vehicle, wherein the first control behavior information includes at least one of a brake pressure value when the first user action is pressing a brake pedal, an accelerator pressure value when the first user action is pressing an accelerator pedal, and a torsion value when the first user action is turning a steering wheel; 
 (Lauffer, FIG. 1: (105); FIG. 2; FIG. 3: (305), (315), (320); 
¶[0010]: “The computing device 105 is programmed to receive collected data 115 from one or more data collectors 110, e.g., vehicle 101 sensors, concerning various metrics related to the vehicle 101… the metrics may include a velocity of the vehicle 101, vehicle 101 acceleration and/or deceleration… Further examples of such metrics may include measurements of vehicle 101 systems and components (e.g. a steering system, a powertrain system, a brake system, internal sensing, external sensing, etc.). The computing device 105 may be programmed to collect data 115 from the vehicle 101 in which it is installed...”;
¶[0020]: “... the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc., and the horizontal axis represents time”;
¶[0022]: “FIG. 3 illustrates operation of the vehicle 101 in the shared operation mode. The example chart 300 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc... In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310. In this example, the human operator curve 320 exceeded the upper limit 305, so the vehicle response curve 325 follows the upper limit 305…”;
Where computing device 105 obtains (obtaining, by processing circuitry of a vehicle) metrics including measurements of vehicle 101 systems and components such as a steering system, a brake system, etc. (first control behavior information) from vehicle 101 sensors installed on via a vehicle-mounted sensor system) during a shared operation mode (while the vehicle is in an autonomous control mode). 
FIG. 3 further illustrates the acceleration from a human operator 320 (the first control behavior information), acquired from vehicle 101 sensors installed on vehicle 101 (being generated from sensor data that is detected by the vehicle-mounted sensor system), based on operations of the human operator (based on a first user action performed on the vehicle).
Finally, although FIG. 3 illustrates acceleration over time, the chart could include any of a plurality of parameters such as acceleration, braking, torque, and wheel angle (wherein the first control behavior information includes at least one of a brake pressure value when the first user action is pressing a brake pedal, an accelerator pressure value when the first user action is pressing an accelerator pedal, and a torsion value when the first user action is turning a steering wheel))

determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold; and 
(Lauffer, FIG. 1: (105), (110); FIG. 3: (305), (320); FIG. 5: (520);
¶[0010]: “…The computing device 105 is programmed to receive collected data 115 from one or more data collectors 110, e.g., vehicle 101 sensors… examples of such metrics may include measurements of vehicle 101 systems and components (e.g. a steering system, a powertrain system, a brake system, internal sensing, external sensing, etc.)…”;
¶[0022]: “...In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310. In this example, the human operator curve 320 exceeded the upper limit 305, so the vehicle response curve 325 follows the upper limit 305…”;
¶[0026]: “…if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515…”;
Where the  computing device (processing circuitry) determines the human operator curve 320 (the first control behavior information) corresponds to exceeding upper limit 305 (corresponds to... a predetermined type of control behavior information) and in an analogous situation, FIG. 5 illustrates human operator curve 520 exceeding upper limit 505 (the predetermined type of control behavior information) corresponding to a sleeping human operator kicking a gas pedal, i.e. an unintended reflex of a user)

switching, by the processing circuitry, from the autonomous control mode to a manual control mode in response to the first user action [...] when determining that the first control behavior information is not the predetermined type of control behavior information, [...].
(Lauffer, FIG. 4: (405), (420), (425);
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode… The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
¶[0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4 the computing device 105 switches (switching, by the processing circuitry) from initially controlling the vehicle using the virtual operator, i.e. an autonomous mode, shown by vehicle response curve 425 following the virtual operator curve 415 (from the autonomous control mode) to control by the human, illustrated in FIG. 4 by the vehicle response curve 425 following the human operator curve 420 (to a manual control mode) when the human operator curve 420 (when determining that the first control behavior) is below the upper limit 405, i.e. not above the upper limit 405 (information is not the predetermined type of control behavior information).

Although Lauffer teaches exceeding an upper limit may correspond to a sleeping human operator kicking a gas pedal and determining a predetermined type of control behavior information based on sensor data included in the first control behavior information, as outlined above, Lauffer fails to explicitly teach switching, by the processing circuitry, from the autonomous control mode to a manual control mode in response to the first user action only when determining that the first control and maintaining the autonomous control mode when determining that the first control behavior information is the predetermined type of control behavior information, the limitations bolded for emphasis.

However, in the same field of endeavor, Park teaches: 
[determining, by the processing circuitry, that the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold; and]
(Park, FIG. 1; FIG. 3; FIG. 4C; FIG. 4D; FIG. 5; FIG. 6; FIG. 7B; FIG. 7C; ¶[0065]-¶[0066]; ¶[0069]; ¶[0071]; ¶[0073]-¶[0074];
¶[0019]: “FIG. 1 is a diagram illustrating a vehicle to describe an apparatus for switching between driving modes of the vehicle...”;
¶[0043]: “...As illustrated in FIG. 3, the telematics terminal 200 includes a controller (for example, a CPU) 212...”;
¶[0066]: “...after receiving the user input requesting the switching of the automatic driving mode to the manual driving mode and when the virtual speed is the same as or similar to the current speed as a result of depressing the accelerator pedal 120, switching from the automatic driving mode to the manual driving mode can occur (S13)”;
¶[0068]: “...when the user input is received that requests the switching of the automatic driving mode of the vehicle to the manual driving mode, if a virtual steering wheel position compared to an actual steering wheel position of the vehicle is such that virtual steering angle is the same as or similar to a current steering angle or angle of revolution of the steering wheel of the vehicle, the automatic driving mode of the vehicle is switched to the manual driving mode”;
Where the telematics terminal 200, including a controller, determines ([determining, by the processing circuitry]) not to switch from the current automatic driving mode to the manual driving mode, i.e. determines a predetermined type of control behavior information ([that the first control behavior information is a predetermined type of control behavior information]) when the amount of virtual speed, i.e. depressing the accelerator pedal 120, or the amount of virtual steering performed by the driver is not the same as the current speed or current steering angle of the vehicle while in automatic driving mode, i.e. exceeds the thresholds of the current [when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold]);
See also ¶[0065]-¶[0066], ¶[0069], ¶[0071], and ¶[0073]-¶[0074] that describes matching the driver’s virtual speed (pedal displacement) and virtual steering (steering angle) to the current speed and current steering angle, i.e. the thresholds)

[switching, by the processing circuitry, from the autonomous control mode to a manual control mode in response to the first user action] only [when determining that the first control behavior information is not the predetermined type of control behavior information, and] maintaining the autonomous control mode when determining that the first control behavior information is the predetermined type of control behavior information.
(Park, FIG. 1; FIG. 3; FIG. 4C; FIG. 4D; FIG. 5; FIG. 6; FIG. 7B; FIG. 7C; ¶[0065]-¶[0066]; ¶[0069]; ¶[0071]; ¶[0073]-¶[0074];
¶[0066]: “...after receiving the user input requesting the switching of the automatic driving mode to the manual driving mode and when the virtual speed is the same as or similar to the current speed as a result of depressing the accelerator pedal 120, switching from the automatic driving mode to the manual driving mode can occur (S13)”;
¶[0068]: “...when the user input is received that requests the switching of the automatic driving mode of the vehicle to the manual driving mode, if a virtual steering wheel position compared to an actual steering wheel position of the vehicle is such that virtual steering angle is the same as or similar to a current steering angle or angle of revolution of the steering wheel of the vehicle, the automatic driving mode of the vehicle is switched to the manual driving mode”;
Where the telematics terminal 200, including a controller, switches ([switching, by the processing circuitry]) from the automatic driving mode to the manual driving mode ([from the autonomous control mode to a manual control mode]) only when the virtual speed and the virtual steering angle, input by the driver, match the current vehicle speed and the current vehicle steering angle (only [when determining that the first control behavior information is not the predetermined type of control behavior information])
And where the telematics terminal 200, including a controller, does not switch from the automatic driving mode to the manual driving mode ([and] maintaining the autonomous control mode) if the virtual speed and the virtual steering angle, input by the driver, does not when determining that the first control behavior information is the predetermined type of control behavior information)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer with the features of maintaining the autonomous control mode in the event the first control behavior information is the predetermined type of control behavior information of Park because “When a driver switches from an automatic driving mode of the vehicle directly to a manual driving model, a car accident may occur due to the poor ability of the driver to operate a steering wheel or the driver not maintaining a consistency in speed immediately after switching over. Therefore, the apparatus and the method for are described in which, when a user input is received that requests the switching of the automatic driving mode of the vehicle to the manual driving mode, after the driver is familiar with the driving direction of the vehicle and the current driving speed, the automatic driving mode of the vehicle is switched to the manual driving mode, thereby enabling the driver to safely drive a vehicle in the switch over to the manual driving mode” (Park, ¶[0057]). That is, by matching the driver’s virtual speed and steering inputs to the current vehicle’s speed and steering angle, the driver becomes familiar with the vehicle’s current state prior to taking over control of the vehicle, preventing an accident. 

	Regarding claim 4, Lauffer and Park teach the method according to claim 1. Lauffer further teaches: 
the first control behavior information includes an angle value when the first user action is turning the steering wheel; and 
(Lauffer, FIG. 2: (Acceleration), (220), (225); 
… In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc., and the horizontal axis represents time…”;
Where in FIG. 2 the vertical axis represents acceleration, but is exemplary of other parameters or metrics the computing device 105 tracks such as wheel angle (the first control behavior information includes an angle value when the first user action is turning the steering wheel))

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when the angle value is greater than an angle threshold.
(Lauffer, FIG. 4: (405), (420), (425);
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc. … The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
¶[0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4, the vertical axis is acceleration but is representative of other vehicle parameters such as wheel angle as discussed in FIG. 2. The computing device 105 controls the vehicle using the virtual operator by following upper limit 405 (does not allow switching from an autonomous control mode to a manual control mode, i.e. the determining includes determining that the first control behavior information is the predetermined type of control behavior information) upon determining that the human operator curve 420 (when the angle value) exceeds upper limit 405 (is greater than an angle threshold), where the vertical axis is wheel angle).


after the switching, the method further comprises: obtaining second control behavior information and vehicle running state information via the vehicle-mounted sensor system when the vehicle is in the manual control mode, the second control behavior information being generated from a second user action performed on the vehicle; 
(Lauffer, FIG. 4: (405), (420), (425);
¶[0020]: “…In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc.…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc.… The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
¶[0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420.”;
Where in FIG. 4 the computing device 105 allows the vehicle to be controlled by the human, illustrated by the vehicle response curve 425 following the human operator curve 420 (after the switching… when the vehicle is in the manual control mode);
The vertical axis in FIG. 4 is illustrated as acceleration but represents a plurality of other driving parameters as discussed in FIG. 2, including braking, torque, wheel angle, speed, acceleration, trajectory, etc. The human operator curve 420 is based on the operation by the driver (the second control behavior information being generated from a second user action performed on the vehicle) and the vehicle response curve is based on the actions of the vehicle (vehicle running state information via the vehicle-mounted sensor system))

determining whether the second control behavior information is dangerous behavior information according to the second control behavior information and the vehicle running state information; and 

¶[0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
Where in FIG. 3, the upper limit 305 corresponds to a legal speed limit when the vertical axis is vehicle speed 101, which is equivalent to upper limit 405, when the vertical axis in FIG. 4 illustrates vehicle speed 101;
In FIG. 4 the computing device 105 determines the human operator curve 420 (the second control behavior information) is unlawful (dangerous behavior information) based on the human operator curve 420 exceeding upper limit 405, representative of a speed limit, and the vehicle response 425 (according to the second control behavior information and the vehicle running state information))

starting an aided control mode when the second control behavior information is determined to be the dangerous behavior information, wherein 
(Lauffer, FIG. 4: (405), (420), (425);
¶[0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
Where in FIG. 4 the computing device 105 determines the human operator curve 420 is unlawful (when the second control behavior information is determined to be the dangerous behavior information) based on the human operator curve 420 exceeding upper limit 405, representative of a speed limit, and controls the vehicle speed to below the upper limit 405 (starting an aided control mode))

the aided control mode is configured to perform aided control to at least one of a brake pedal, an accelerator pedal, and a steering wheel according to the second control behavior information and the vehicle running state information.
(Lauffer, FIG. 4: (405), (420), (425);
¶[0013]: “…When the computing device 105 operates the subsystems 107 as a virtual operator, the computing device 105 ignores input from the human operator with respect to subsystems 107 selected for control by the virtual operator, which provides instructions, e.g., via a vehicle 101 communications bus and/or to electronic control units (ECUs) as are known, to actuate vehicle components, e.g., to apply brakes, change a steering wheel angle, etc. For example, if the human operator attempts to turn a steering wheel during virtual operator steering operation, the computing device 105 may ignore the movement of the steering wheel and steer the vehicle 101 according to its programming”;
Where in FIG. 4, once the human operator curve 420 exceeds upper limit 405, vehicle response 425 is limited to upper limit 405 (the aided control mode) wherein the computing device 105 controls vehicles components such as the brakes (perform aided control to the brake pedal) to keep vehicle speed 101 below upper limit 405 according to human operator curve 420 exceeding upper limit 405 (according to the second control behavior information) and vehicle response curve 425 (vehicle running state information)).

	Regarding claim 11, Lauffer and Park teach the method according to claim 10. Lauffer further teaches:
the vehicle running state information includes a speed value of the vehicle, and 
(Lauffer, FIG. 4: (405), (420), (425);
¶[0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
vehicle running state information includes a speed value of the vehicle))

the determining whether the second control behavior information is the dangerous behavior information includes at least one of 
determining, according to the second control behavior information and the speed value of the vehicle, whether the speed value of the vehicle in a time period is greater than a first speed threshold, and determining that the second control behavior information is the dangerous behavior information when the speed value of the vehicle in the time period is greater than the first speed threshold; and
determining, according to the second control behavior information and the speed value of the vehicle, whether the speed value of the vehicle in the time period is less than a second speed threshold, and determining that the second control behavior information is the dangerous behavior information when the speed value of the vehicle in the time period is less than the second speed threshold.
(Lauffer, FIG. 2: (205), (210); FIG. 4: (405), (420), (425); ¶[0020];
¶[0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
Where in FIG. 3, the upper limit 305 corresponds to a legal speed limit when the vertical axis is vehicle speed 101, which is equivalent to upper limit 405, when the vertical axis in FIG. 4 illustrates vehicle speed 101;
determining, according to the second control behavior information and the speed value of the vehicle) and determines when human operator curve 420 and the following vehicle response 425, at a point in time on the horizontal axis (the speed value of the vehicle in a time period), exceed upper limit 405 (is greater than a first speed threshold);
Once the human operator curve 420 exceeds upper limit 405, the operator’s actions are deemed unlawful, i.e. not in compliance with the legal speed limit (determining that the second control behavior information is the dangerous behavior information)).

	Regarding claim 13, the claim limitations recite an apparatus having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Claim 13 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1.

	Regarding claim 16, the claim limitations recite an apparatus having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above. Claim 16 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 4 depends. 
	
	Regarding claim 20, the claim limitations recite a non-transitory computer readable storage medium storing instructions for execution by a processor having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Lauffer further teaches: 
A non-transitory computer readable storage medium storing instructions which when executed by a processor cause the processor to perform: 
(Lauffer, FIG. 1: (105);
Computing devices 105 generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above… In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein…”).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Park, as applied to claim 1, above, and in further view of Yopp (PGPub No US 2015/0088358 A1), henceforth known as Yopp.
Yopp was first cited in a previous Office Action.

Regarding claim 5, Lauffer and Park teach the method according to claim 1. The combination of Lauffer and Park fails to explicitly teach the limitations of claim 5 as a whole.

However, in the same field of endeavor, Yopp teaches:
a timing of the first user action is a braking time point when the brake pedal is pressed and a timing of a second user action, occurring after the first user action, is an acceleration time point when the accelerator pedal is pressed; and 
(Yopp, FIG. 1: (101), (105), (110); FIG. 2: (205), (210), (215); 
¶[0005]: “FIG. 1 is a block diagram of an exemplary autonomous vehicle system 100. A vehicle 101 includes a vehicle computer 105 that is configured to receive information, e.g., collected data 115, from one or more data collectors 110 related to various components of the vehicle 101... the computer 105, e.g., in the module 106, generally includes instructions for analyzing input of an operator (sometimes referred to as a "driver") to one or more vehicle components, such as a steering wheel, a brake pedal, and accelerator pedal, a gearshift lever, etc...”;
¶[0019]: “...With respect to cases in which operator input is detected with respect to multiple vehicle 101 components, the computer 105 generally further determines whether the respective inputs to the components were consistent. For example... depressing a brake pedal and accelerator pedal simultaneously, could be determined to be inconsistent inputs, and therefore not deliberate...”;
¶[0070]-¶[0071]: “With regard to the media, processes, systems, methods, etc. described herein, it should be understood that, although the steps of such processes, etc. have been described as occurring according to a certain ordered sequence, such processes could be practiced with the described steps performed in an order other than the order described herein. It further should be understood that certain steps could be performed simultaneously, that other steps could be added, or that certain steps described herein could be omitted... Many embodiments and applications other than the examples provided would be apparent to those of skill in the art upon reading the above description... The scope of the invention should be determined... with reference to the appended claims, along with the full scope of equivalents to which such claims are entitled... it should be understood that the invention is capable of modification and variation”;
Where the vehicle computer 105 determines the collected data 115 from data collectors 110 representing the operator’s input to the brake pedal, acceleration pedal, or steering wheel was not deliberate based on the operator depressing the brake pedal and the accelerator pedal simultaneously (a timing of the first user action is a braking time point when the brake pedal is pressed and a timing of a second user action... is an acceleration time point when the accelerator pedal is pressed), and where it would be apparent to those of skill in the art upon reading the above description to perform the described process steps in an order other than the order described, which would result in an equivalent variation of the disclosed invention (a timing of a second user action, occurring after the first user action))

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the braking time point and the acceleration time point is less than a difference threshold.
(Yopp, FIG. 1: (101), (105), (110); FIG. 2: (205), (210), (215); 
¶[0005]: “FIG. 1 is a block diagram of an exemplary autonomous vehicle system 100. A vehicle 101 includes a vehicle computer 105 that is configured to receive information, e.g., collected data 115, from one or more data collectors 110 related to various components of the vehicle 101... the computer 105, e.g., in the module 106, generally includes instructions for analyzing input of an operator (sometimes referred to as a "driver") to one or more vehicle components, such as a steering wheel, a brake pedal, and accelerator pedal, a gearshift lever, etc...”;
¶[0019]: “...With respect to cases in which operator input is detected with respect to multiple vehicle 101 components, the computer 105 generally further determines whether the respective inputs to the components were consistent. For example... depressing a brake pedal and accelerator pedal simultaneously, could be determined to be inconsistent inputs, and therefore not deliberate...”;
Where the vehicle computer 105 determines the collected data 115 from data collectors 110 representing the operator’s input to the brake pedal, acceleration pedal, or steering wheel was not deliberate, i.e. is the predetermined type of control behavior information (the determining includes determining that the first control behavior information is the predetermined type of control behavior information) based on the operator depressing the brake pedal and the accelerator pedal simultaneously (when a difference between the braking time point and the acceleration time point is less than a difference threshold)).
	
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of determining when a difference between the braking time point and the acceleration time point is less than a difference threshold of Yopp because “...the computer 105 may determine whether the operator input was intentional or inadvertent, and/or whether autonomous vehicle 101 control should be modified or ignored in favor of the operator input” (Yopp, ¶[0005]). That is, the features of Yopp allow the autonomous vehicle to determine if a driver inadvertently operated the vehicle, and to prevent any inadvertent operations from being actuated. 

	Regarding claim 17, the claim limitations recite an apparatus having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above. Claim 17 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 5 depends. 

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Park, as applied to claims 1 and 13, above, and in further view of Westlund et al. (PGPub No US 2016/0325757 A1), henceforth known as Westlund. 
Westlund was first cited in a previous Office Action.

	Regarding claim 6, Lauffer and Park teach the method according to claim 1. Lauffer further teaches 
	[...] a timing of the second user action [...] is a steering time point when a steering wheel is turned;
(Lauffer, FIG. 2: (acceleration); FIG. 4: (405), (420), (425);
¶[0020]: “FIG. 2 illustrates operation of the vehicle 101 in the manual mode. In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc.…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc.…”;
¶[0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4 the computing device 105 tracks the human operator curve 420 as acceleration input over time but also represents other parameters such as wheel angle ([...] a timing of the second user action [...] is a steering time point when a steering wheel is turned) as discussed in FIG. 2) 

	The combination of Lauffer and Park fails to explicitly teach the remaining limitations of claim 6 as a whole.

a timing of the first user action is an acceleration time point when the accelerator pedal is pressed and [a timing of the second user action], occurring after the first user action, [is a steering time point when the steering wheel is...]; and 
(Westlund, FIG. 3: (7), (15), (17), (20); FIG. 5: (7), (15), (17);
¶[0014]: “...The vehicle operator can also depress the at least one pedal from the moment the first and second switches are simultaneously activated until one or both of the switches are de-activated for allowing the transition from the autonomous driving mode”;
¶[0050]: “The first switch 15 and/or the second switch 17 can be arranged e.g. as a push-button or mechanical switch of any kind…”;
¶[0058]: “FIG. 5 illustrates a scenario in which the host vehicle is in the autonomous driving mode AD and in which a vehicle operator intends to drive manually instead, i.e. initiate a transition from autonomous driving mode AD to manual driving mode MD. In order to do this he/she need to simultaneously activate the first switch 15 and the second switch 17 and depress a pedal 7…”;
¶[0059]: “As illustrated, the vehicle operator can activate one of the switches slightly before the other, but they have to be simultaneously activated for at least the threshold amount T of time t and at least one pedal has to be depressed...”;
Where FIG. 5 illustrates a first time point for depressing pedal 7 (a timing of the first user action is an acceleration time point when the accelerator pedal is pressed) and a second time point for switching switches 15 and 17 on the steering wheel (and [a timing of the second user action... is a steering time point when the steering wheel is switched]);
The requirement for switching from autonomous driving to manual driving is the simultaneous operation of the steering wheel switches 15 and 17 and depression of at least one pedal; ¶[0059] teaches that for simultaneous requirements, switches can be activated slightly apart. Therefore, the disclosed invention of Westlund is equivalent to the claimed invention of the instant application in that, should the pedal be pressed first and the steering switches be activated after the pressing of the pedal, the requirement that all three are simultaneously activated is still met ([a timing of the second user action], occurring after the first user action))

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference between the acceleration time point and the steering time point is greater than a difference threshold.
(Westlund, FIG. 5; FIG. 6;
¶[0058]: “…An activated switch or activated/depressed pedal is indicated by the boxes in the timelines of FIGS. 5 and 6. In the FIG. 5 embodiment the first switch 15 and the second switch 17 have to be simultaneously activated for at least a threshold amount T of time t. The time running from the moment both the first switch 15 and the second switch 17 are activated is denominated x. Thus, only when x≧T and the vehicle operator has depressed a pedal 7 the transition from the autonomous driving mode AD to the manual driving mode MD is allowed to occur”;
Where the pedal 7 must be depressed and both steering switches 15 and 17 must be switched within time T, as shown in FIG. 5, in order for the vehicle to switch from autonomous driving AD to manual driving MD. The vehicle does not switch from autonomous driving AD to manual driving MD, i.e. determines the driver’s actions correspond to the predetermined type of control behavior information (the determining includes determining that the first control behavior information is the predetermined type of control behavior information) if the steering switches 15 and 17 are not switched and the pedal 7 is not depressed within time T, i.e. greater than a difference threshold (when a difference between the acceleration time point and the steering time point is greater than a difference threshold)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of determining a difference in time points relative to a threshold of Westlund so that “…the vehicle operator needs to activate the first switch and the second switch simultaneously for at least a threshold amount of time and depress at least one pedal before the transition from the autonomous driving mode can take place” thus “it is even more ensured that he/she is aware of the disablement of the autonomous driving mode” (Westlund, ¶[0014]).

	Regarding claim 18, the claim limitations recite an apparatus having limitations similar to those of claim 6 and therefore is rejected on the same basis, as outlined above. Claim 18 recites no additional processing circuitry” is also recited in claim 1, from which claim 6 depends. 

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Park as applied to claims 1 and 13 above, and in further view of Yamaoka (PGPub No US 2016/0209841 A1). 
	Yamaoka was first cited in a previous Office Action.
	
	Regarding claim 7, Lauffer and Park teach the method according to claim 1. Although Lauffer and Park teach determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Park fails to explicitly teach all limitations of claim 7.

However, in the same field of endeavor, Yamaoka  teaches:
[… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes the brake pressure value when the first user action is pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period is greater than a variation amplitude of the brake pressure value in a second time period and the second time period is after the first time period; and
the first control behavior information includes a first distance value when the first user action is pressing the brake pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
¶[0029]: “…The brake pedal sensor 19 may detect an operation force applied to the brake pedal (depressing force applied to the brake pedal, the pressure of the master cylinder, or the like)…”;
…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the brake pedal by the driver sensed using brake pedal sensor 19 which detects an operation force applied to the brake pedal (the first control behavior information includes the brake pressure value when the first user action is pressing the brake pedal);
FIG. 5 further illustrates point Mth at a first time with an amplitude (and a variation amplitude of the brake pressure value in a first time period) which is greater than (is greater than) point Ath at a second time with a lower amplitude (a variation amplitude of the brake pressure value in a second time period) where Ath occurs after Mth (and the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of sensing a pressure value for a brake pedal over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, ¶[0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, ¶[0005]).

	Regarding claim 8, Lauffer and Park teach the method according to claim 1. Although Lauffer and Park teach determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Park fails to explicitly teach all limitations of claim 8.

However, in the same field of endeavor, Yamaoka teaches:
[… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes the accelerator pressure value when the first action is pressing the accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period is greater than a variation amplitude of the accelerator pressure value in a second time period, wherein the second time period is after the first time period; and 
the first control behavior information includes a first distance value when the first action is pressing the accelerator pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude of the first distance value in the second time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
¶[0028]: “…The accelerator pedal sensor 18 may detect an operation force applied to the accelerator pedal (depressing force applied to the accelerator pedal or the like)…”;
¶[0032]: “…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the accelerator pedal by the driver sensed using accelerator pedal sensor 18 which detects an operation force applied to the accelerator pedal (the first control behavior information includes the accelerator pressure value when the first action is pressing the accelerator pedal);
FIG. 5 further illustrates point Mth at a first time with an amplitude (and a variation amplitude of the accelerator pressure value in a first time period) which is greater than (is greater) point Ath at a second time with a lower amplitude (than a variation amplitude of the accelerator pressure value in a second time period) where Ath occurs after Mth (wherein the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of sensing a pressure value for an accelerator pedal over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, ¶[0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, ¶[0005]).

	Regarding claim 9, Lauffer and Park teach the method according to claim 1. Although Lauffer and Park teach determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Park fails to explicitly teach all limitations of claim 9.

However, in the same field of endeavor, Yamaoka teaches:
 [… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes a torsion value when the first user action is turning the steering wheel and a variation amplitude of the torsion value in a first time period is greater than a variation amplitude of the torsion value in a second time period, wherein the second time period is after the first time period; and 
the first control behavior information includes an angle value when the first action is turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude of the angle value in the second time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
¶[0027]: “…the steering torque sensor 17 is provided on the steering shaft of the vehicle, and detects a steering torque that the driver of the vehicle applies to the steering wheel…”;
¶[0032]: “…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the steering wheel by the driver sensed using steering torque sensor 17 which detects a steering torque applied to the the first control behavior information includes a torsion value when the first user action is turning the steering wheel);
FIG. 5 further illustrates point Mth at a first time with an amplitude (and a variation amplitude of the torsion value in a first time period) which is greater than (is greater than) point Ath at a second time with a lower amplitude (a variation amplitude of the torsion value in a second time period) where Ath occurs after Mth (wherein the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of sensing a torsion value for a steering wheel over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, ¶[0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, ¶[0005]).

	Regarding claim 19, the claim limitations recite an apparatus having limitations similar to those of claim 7 and therefore is rejected on the same basis, as outlined above. Claim 19 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 7 depends. 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Park as applied to claim 10, above, and in further view of Fung et al. (PGPub No US 2016/0001781 A1). 
	Fung was first cited in a previous Office Action.
	Regarding claim 12, Lauffer and Park teach the method according to claim 10. Lauffer further teaches:
the vehicle running state information includes an […] velocity value of the vehicle, and 

¶[0010]: “…the metrics may include a velocity of the vehicle 101, vehicle 101 acceleration and/or deceleration, data related to vehicle 101 path or steering, etc.…”;
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc.…”;
Where in FIG. 4 the vertical axis is acceleration but is representative of other vehicle parameters, including velocity of vehicle 101 (the vehicle running state information includes a[…] velocity value of the vehicle))

the determining whether the second control behavior information is the dangerous behavior information includes 
determining, according to the second control behavior information and the […] velocity value of the vehicle, whether the […] velocity value of the vehicle is greater than a[…] velocity threshold in a time period, and 
(Lauffer, FIG. 4: (405), (420), (425);
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
In FIG. 4 the vertical axis is acceleration but could include any of a plurality of parameters such as vehicle velocity.
The computing device 105 tracks the human operator curve 420 and the velocity of vehicle 101 through vehicle response 425 (determining, according to the second control behavior information and the […] velocity value of the vehicle) and determines when human operator curve 420 and the following vehicle response 425, at a point in time on the horizontal axis, exceed upper limit 405 (whether the […] velocity value of the vehicle is greater than a[…] velocity threshold in a time period))

determining that the second control behavior information is the dangerous behavior information when the […] velocity value of the vehicle is greater than the […] velocity threshold in the time period.
(Lauffer, FIG. 4: (405), (420), (425);
¶[0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
¶[0024]: “…As shown in FIG. 4… the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Once the human operator curve 420 exceeds upper limit 405 (when the […] velocity value of the vehicle is greater than the […] velocity threshold in the time period), the operator’s actions are deemed inappropriate and the computing device 105 maintains the vehicle’s velocity below upper limit 405 (determining that the second control behavior information is the dangerous behavior information)). 

The combination of Lauffer and Park fails to teach the angular velocity value of the vehicle is greater than the angular velocity threshold. 

However, in the same field of endeavor, Fung teaches:
[…] the angular velocity value of the vehicle is greater than the angular velocity threshold […].
(Fung, FIG. 19: (1908); FIG. 155B: (15520), (15522), (15524), (15516);
¶[0426]: “…the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the… linear and angular vehicle position, velocity and acceleration…”;
¶[1003]: “…The steering information can be analyzed to determine if the vehicle is currently in a maneuver and/or completing a maneuver. For example, a degree of yaw rate, steering angle, and/or lateral G movement can be compared to predetermined thresholds to determine if the vehicle is currently performing a maneuver (e.g., a turn, a sharp curve). Thus, at step 15522, the method includes determining if a maneuver is in progress…”;
Where the vehicle information sensing device 1908 measures vehicle information including angular vehicle velocity (the angular velocity value of the vehicle) and compares the degree of yaw rate (the angular velocity value of the vehicle) to a threshold to determine if the vehicle is performing a maneuver (the angular velocity value of the vehicle is greater than the angular velocity threshold), where the angular velocity/yaw rate of the vehicle would be greater than a threshold when performing a maneuver such as a turn). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Park with the feature of determining an angular velocity of a vehicle exceeds a threshold of Fung “...to determine if the vehicle is currently performing a maneuver (e.g., a turn, a sharp curve)…” and “If the maneuver is complete, the method proceeds to step 15514… Accordingly, the vehicle mode can be modified and/or switch at an appropriate time to ensure a safe and smooth transition” (Fung, ¶[1003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sprigg (PGPub No US 2016/0202700 A1) teaches a method for transitioning vehicle control includes obtaining a one or more operator vehicle control inputs, analyzing the one or more operator vehicle control inputs to determine operator compliance with one or more autonomous vehicle control inputs that are actively controlling motion of a vehicle, and based on the analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value.
Otsuka (PGPub No US 2016/0362116 A1) teaches if the difference of the manual driving operation amount, detected by a manual driving operation amount detection portion, from the autonomous driving operation amount, calculated by an autonomous driving operation amount calculation portion, is equal to or smaller than an operation amount threshold during manual driving, a driving state switching 
OH KWANG SEOK (Foreign Publication KR 20180116663 A) teaches a system for converting autonomous driving control and a method thereof in which control can be safely converted from an autonomous drive mode to a manual drive mode. According to one embodiment of the present invention, the system comprises: a driving characteristic learning unit learning driving characteristics of a driver; a predictive driver model unit deriving a predictive control input predicted to be inputted by the driver under driving information condition using the driving characteristics and driving information; and a control converting determination unit comparing an actual control input actually inputted to the vehicle by the driver with the predictive control input to determine whether to switch from an autonomous drive mode to a manual drive mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668